[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                        APRIL 1, 2008
                                                     THOMAS K. KAHN
                               No. 07-14336
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                      D. C. Docket No. 05-00055-CV-C-N

GARY L. PEARSON,

                                                       Plaintiff-Appellant,

                                     versus

MICHAEL J. ASTRUE,

                                                       Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                 (April 1, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Gary Pearson appeals a decision that affirmed the denial of his application
for disability insurance benefits and supplemental security income from the Social

Security Administration. 42 U.S.C. §§ 405(g), 1383(c)(3). Pearson challenges the

ruling on two grounds. First, Pearson argues that the administrative law judge

failed to state what weight he accorded the finding by the Veterans Administration

that Pearson was totally disabled. Second, Pearson argues that the administrative

law judge applied an erroneous legal standard to conclude that Pearson’s alcohol

abuse materially contributed to his mental impairments and barred him from

receiving social security benefits. We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence consists of “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. at 1440. The burden rests with the claimant to prove that he is

disabled and entitled to Social Security benefits. See 20 C.F.R. § 404.1512(a);

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

      The record supports the conclusion by the administrative law judge that,

although Pearson received a total disability rating by the Veterans Administration,

he did not qualify for Social Security benefits. Walker v. Bowen, 826 F.2d 996,

999 (11th Cir. 1987). The Veterans Administration concluded that Pearson was



                                          2
totally disabled due to a bipolar disorder, low back pain, and hypertension. The

rating was awarded based on the finding by the Administration that Pearson had an

“impairment of mind or body which [was] sufficient to render its impossible for

the average person to follow a substantially gainful occupation.” 38 C.F.R. §

3.340(a)(1). This rating, although given “great weight,” was not binding on the

administrative law judge. Brady v. Heckler, 724 F.2d 914, 921 (11th Cir. 1984).

The record establishes that the administrative law judge considered the rating in his

decision and correctly explained that a claimant had to satisfy a more stringent

standard to be found disabled under the Social Security Act. See 42 U.S.C. §§

423(d)(2)(A), 1382c(a)(3)(B).

      Substantial evidence supports the finding by the administrative law judge

that Pearson’s continuing alcohol abuse was a contributing factor to his disability.

An applicant for Social Security benefits “shall not be considered to be disabled . .

. if alcoholism . . . would be a contributing factor material to the Commissioner’s

determination that the individual is disabled.” 42 U.S.C. § 423(d)(2)(C). Pearson

had a history of alcohol abuse and was awarded disability insurance benefits and

supplemental security income in 1996 based, in part, on his alcohol dependence.

Pearson made statements to various medical personnel which established that he

continued to drink through the early months of 2003. Pearson did not offer any



                                          3
evidence, other than his incredible testimony, to establish that he no longer abused

alcohol. See Doughty, 245 F.3d at 1280.

      Although the Administrative Law Judge found that Pearson was disabled

due to his major depression, the judge was required to “determine whether”

Pearson’s “alcoholism [was] a contributing factor material to the determination of

[his] disability” based on his history. 20 C.F.R. § 404.1535. Clinical psychologist

Nancy Sack testified that Pearson’s functioning noticeably improved when he was

not under the influence of alcohol. Objective expert medical evidence established

that Pearson could perform light physical tasks, complete most complex decisions

and tasks, and interact with others. Pearson’s statements that he read, cut his grass,

and took daily walks during which he would visit with neighbors supported these

conclusions. Substantial evidence supports the finding by the Administrative Law

Judge that alcoholism was a contributing factor to Pearson’s disability. See

Doughty, 245 F.3d at 1281.

      The denial of Pearson’s application for benefits is AFFIRMED.




                                          4